PER CURIAM.
Ireneo Racoma, Jr., M.D., and Franklin, Favata & Hulls, M.D.’s, P.A., appeal from the order granting Steffan L. Hannans a new trial after a jury rendered a verdict in favor of Dr. Racoma in an action for medical malpractice. We conclude that the trial court abused its discretion in ordering a new trial, and accordingly, we reverse and remand with directions to the trial court to reinstate the jury’s verdict. See § 59.041, Fla. Stat. (2005) (stating that “[n]o judgment shall be set aside or reversed, or new trial granted by any court of the state in any cause ... unless in the opinion of the court ... after an examination of the entire case it shall appear that the error complained of has resulted in a miscarriage of justice.”).
Reversed and remanded.
FULMER, SILBERMAN, and KELLY, JJ., Concur.